Examiner Amendment	
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Applicant agreed that the examiner’s amendment, authorized by Robert Mauri 08/27/21

AMENDMENTS TO THE CLAIMS 

1. (Cancelled)
2. (Currently Amended) A method comprising:
measuring, by a user equipment, a communication quality with at least one measured cell of a communication node while the user equipment is in an idle or inactive state;
in response to the user equipment transitioning to a connected state, determining by the user equipment that the communication quality with the at least one measured cell meets a threshold; 
in response to the user equipment transitioning to the connected state, starting, by the user equipment, a timer to record a duration of time that the communication quality with the at least one measured cell has met the threshold; and
transmitting information comprising a measurement report from the user equipment to a network equipment, 

wherein the measurement report comprises a duration of time in which the at least one measured cell has met the threshold.
3. (Original) The method as in claim 2, wherein the at least one measured cell comprises a secondary cell, and wherein the communication quality is based on a measurement reliability condition.
4. (Original) The method as in claim 3, wherein the information is based on a measurement report of a cell of the at least one measured cell with a best measurement reliability condition. 

5. - 12. (Canceled)

13. (Currently Amended) An apparatus, comprising:
at least one processor; and 
at least one non-transitory memory including computer program code, wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to at least:
measure, by a user equipment, a communication quality with at least one measured cell of a communication node while the user equipment is in an idle or inactive state;

in response to the user equipment transitioning to the connected state, start, by the user equipment, a timer to record the duration of time that the communication quality with the at least one measured cell has met the threshold; and
transmit information comprising a measurement report from the user equipment to a network equipment, where the information, that the at least one measured cell meets the threshold, is configured to be used by the network equipment to signal the user equipment to configure communication with the at least one measured cell without further measurements from the user equipment, 
wherein the measurement report comprises a duration of time in which the at least one measured cell has met the threshold.
14. (Original) The apparatus as in claim 13, wherein the at least one measured cell comprises a secondary cell, and wherein the communication quality is based on a measurement reliability condition.
15. (Original) The apparatus as in claim 14, wherein the information is based on a measurement report of a cell of the at least one measured cell with a best measurement reliability condition. 
16. (Original) The apparatus as in claim 15, wherein the measurement reliability condition is determined based on a quality condition preconfigured by the network for the user equipment.
17. (Original) The apparatus as in claim 16, wherein the quality condition is preconfigured for the user equipment by the network via one of dedicated or broadcast signaling.

19. (Original) The apparatus of claim 18, and wherein the duration of time is since a last measurement when the cell was not fulfilling the configured quality condition.
20. (Canceled)
21. (Currently Amended) The apparatus as in claim 13, wherein the timer is configured by the network for the user equipment.
22. (Currently Amended) The apparatus as in claim 13, wherein the timer is stopped based on one of the user equipment leaving the idle or inactive state, and based on the user equipment not obtaining measurements during the length of time.

23. - 31. (Cancelled)

42. (New) The method as in claim 1, wherein the measurement reliability condition is determined based on a quality condition preconfigured by the network for the user equipment.
43. (New) The method as in claim 42, wherein the quality condition is preconfigured for the user equipment by the network via one of dedicated or broadcast signaling.
44. (New) The method as in claim 1, wherein the duration of time is related to a reliability condition of the measurement report comprising a duration of time since a last measurement of the cell.
45. (New) The method as in claim 44, wherein the duration of time is since a last measurement when the cell was not fulfilling the configured quality condition.

47. (New) The method as in claim 1, wherein the timer is stopped based on one of the user equipment leaving the idle or inactive state, and based on the user equipment not obtaining measurements during the length of time

Claims 2-3, 13-19, 21-22, 42-47 are allowed.  

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is (571) 270-1929.  The examiner can normally be reached on M-F from 9 to 5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeffrey Rutkowski, can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SULAIMAN NOORISTANY/Primary Examiner, Art Unit 2415